[Cite as Conley v. Faurecia Exhaust Sys., Inc., 127 Ohio St. 3d 122, 2010-Ohio-5272.]




   CONLEY ET AL., APPELLEES, v. FAURECIA EXHAUST SYSTEMS, INC. ET AL.;
                         R & D MACHINE, INC., APPELLANT.
                   [Cite as Conley v. Faurecia Exhaust Sys., Inc.,
                        127 Ohio St. 3d 122, 2010-Ohio-5272.]
Discretionary appeal accepted on Proposition of Law No. I, judgment of the court
        of appeals reversed on the authority of Pettiford v. Aggarwal, and cause
        remanded to the court of appeals for further proceedings consistent with
        Pettiford v. Aggarwal.
           (No. 2010-1192 — Submitted September 28, 2010 — Decided
                                   November 2, 2010.)
     APPEAL from the Court of Appeals for Miami County, No. 2009 CA 26,
                                     2010-Ohio-2394.
                                  __________________
        {¶ 1} The discretionary appeal is accepted on Proposition of Law No. I.
        {¶ 2} The judgment of the court of appeals is reversed on the authority of
Pettiford v. Aggarwal, 126 Ohio St. 3d 413, 2010-Ohio-3237, 934 N.E.2d 913, and
the cause is remanded to the court of appeals for further proceedings consistent
with Pettiford v. Aggarwal.
        LUNDBERG STRATTON, O’CONNOR, O’DONNELL, LANZINGER, and CUPP,
JJ., concur.
        BROWN, C.J., and PFEIFER, J., dissent and would not accept the
discretionary appeal.
                                  __________________
        Volkema, Thomas, Miller & Scott, Michael S. Miller, and Warner M.
Thomas Jr., for appellees.
                         SUPREME COURT OF OHIO




       Freund, Freeze & Arnold, Gordon D. Arnold, and Patrick J. Janis, for
appellant.
                         ______________________




                                     2